Citation Nr: 1753704	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-18 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, lung cancer, bronchial pneumonia, pulmonary embolism, and chronic obstructive pulmonary disease (COPD), to include as due to in-service exposure to asbestos, and/or herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the U.S. Navy from June 1965 to November 1968.  The Veteran's tenure of service includes service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the November 2008 rating decision denied service connection for asbestosis.  The Veteran originally filed a claim of entitlement to service connection for COPD and emphysema.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In this case, the Veteran had complaints of symptoms related to respiratory disorder and he has been diagnosed with several conditions including lung cancer, COPD, bronchial pneumonia, and pulmonary embolism.  Applying the Court's holding in Clemons to the forgoing, the Board has re-characterized the Veteran's claim of entitlement to service connection for a respiratory disorder, to include the relevant diagnoses.  The issue has been restated accordingly on the first page.

This case was previously remanded for further development pursuant to Board decisions in March 2014, April 2016, and March 2017.  The matter has now returned to the Board for appellate consideration.

	
FINDINGS OF FACT

1.  The Veteran did not step foot in Vietnam during service and is not presumed to have been exposed to herbicide agents.

2.  While the Veteran contends that he was exposed to herbicides through wind transfer of what he believed to be Agent Orange to his ship from the mainland, service records do not support this allegation and the Veteran is not competent to confirm such exposure. 

3.  The Veteran may have had minimal exposure to asbestos during his service given his military occupational specialties. 

4.  The Veteran's respiratory disorders, to include lung cancer, bronchial pneumonia, pulmonary embolism, and chronic obstructive pulmonary disease, first manifested many years after the Veteran's service and have not been medically related to his service.  Rather, they have been related to his long history of smoking.

5.  There is no competent medical evidence that the Veteran has a diagnosis of asbestosis.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, lung cancer, bronchial pneumonia, pulmonary embolism, and chronic obstructive pulmonary disease, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, the Board will proceed to adjudicate this case.

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

Pursuant to 38 C.F.R. § 3.303 (b) when a chronic condition (e.g., a malignant tumor such as lung cancer) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be also presumptively service-connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to asbestos-related claims, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos. See VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.a (August 17, 2017).  Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure, may receive compensation benefits.  In order to establish entitlement to compensation based on exposure to asbestos, the evidence must show in-service asbestos exposure, and a diagnosed disability that has been associated with in-service asbestos exposure.  All claims based on asbestos exposure require military personnel records, specific exposure information from the claimant, and medical evidence of the specific diagnosis. Additional information such as all pre- and post-service exposure history will also be relevant. These factors will be used to determine whether further medical evidence, such as an examination and opinion, is necessary.  

Analysis

The Veteran asserts that he is entitled to service connection for a respiratory disorder due to exposure to asbestos and/or herbicide agents in service.  His claim asserted exposure to asbestos while working as a deckhand on a Navy ship and that asbestos was located in the insulation of the ship, on its steam pipes, and in the walls of the sleeping quarters, hallways, and dining areas.  He also asserted exposure to herbicide agents as incident to wind transfer of Agent Orange floating overhead from spraying activity on the mainland.   

Regarding Herbicide Agent Exposure

In 2011, the Veteran submitted multiple written statements contending that while stationed aboard a Navy vessel off the coast of Vietnam, "clouds of Agent Orange" floated off the mainland and out to sea due to heavy spraying activity in the forest.  He also reported carrying "barrels of the stuff" on board in preparation for transfer to other ships for disbursement.  In a separate statement, the Veteran admitted that he "did not go to shore anytime" and that his exposure to Agent Orange occurred as incident to wind transfer of related fumes.

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, "service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313 (a).  This provision has been interpreted as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197   (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual, IV.ii.1.H.2.a. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

The Veteran served in the waters offshore of Vietnam from June 1965 to November 1968.  He has made no allegation of setting foot in Vietnam.  In fact, the Veteran specifically denied having gone ashore. 

In May 2009, the JSRRC issued a memorandum opinion indicating that a review of numerous official military documents, ships histories, deck logs, and other sources of information had been conducted in relation to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  No evidence was found to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

Further, as to this Veteran specifically, no evidence was found to support his assertion of exposure herbicides or herbicide agents in service.  While the Board has considered the Veteran's lay statements regarding exposure to herbicide agents, the statements are not deemed competent, as the Veteran does not have the expertise to determine what particulates are in the air, or where they came from.  Therefore, the Board finds that the Veteran was not exposed to herbicide agents during his service.  Accordingly, the presumptive service connection provisions for such exposure do not apply.

The United States Court of Appeals for the Federal Circuit has held that when the criteria for presumptive service connection are not met, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

Regarding Asbestos Exposure

Certain military occupational specialties (MOS) in the U.S. Navy have been examined for their probability of asbestos exposure, and can be found in the Manual at M21-1, IV.ii.1.I.3.d.  This list is not exclusive and exposure may be otherwise demonstrated on review of the claims folder.  Each claim based on asbestos exposure must be adjudicated on its own merit with MOS being one consideration in determining whether there was an exposure event.  In this case, the Veteran's DD-214 confirmed his military occupation as a stewardsman, chef, and/or cook.  The VA Adjudication Procedure Manual lists stewardsman as a type of occupation with minimal exposure to asbestosis in service.  Thus, some exposure to this Veteran will be assumed.   

Review of the Veteran's service treatment records (STRs) does not reveal any complaint, finding, or diagnosis with respect to a respiratory disorder or condition.  At the May 1965 entrance examination, his lungs and chest were normal.  A report of medical history, also dated May 1965, notes an eye condition, hyperopia and the Veteran's use of eye glasses.  An excerpt of a December 1968 report of medical history contains the Veteran's handwritten note indicating a medical discharge from service as a result of his eye condition.  No other conditions were reported.

Post service VA medical records make no reference to a current diagnosis of asbestosis.  It also fails to show a listing of asbestosis as a condition for which the Veteran received treatment.  A pulmonary consultation note, dated March 2008, implied that the Veteran had been diagnosed with chronic obstructive pulmonary disease (COPD) during the previous year and that a course of treatment had begun.  The Veteran's primary care physician referenced a diagnosis of bronchitis in February of the same year. 

In November 2010, the Veteran underwent a VA examination to assess the nature and etiology of his respiratory disorder.  During the clinical interview, the Veteran reported flakes of asbestos "flying off pipes" overheard "at night in bed."  He also reported additional exposure due to work as deckhand, as he was often required to "cut into pipes" that contained asbestos.  Post service, the Veteran admitted only minimal exposure to asbestos while working as a welder in the oil and gas industry.  He listed current symptoms including wheezing, coughing, chest pain and noted regular use of inhalers to treat his respiratory condition.  On examination, the VA examiner noted that there was no evidence in the claim's file that indicated that the Veteran had ever received a diagnosis of asbestosis.  This was contrary to the Veteran's contention that a VA physician previously opined that his symptoms were related to asbestosis.   Upon review of the Veteran's chest x-rays from June 2007 to 2010, the VA examiner also concluded that there was no evidence of pneumonia.  The clinical findings made no reference to a discovery of pleural plaques, restrictive or interstitial lung disease as required for a diagnosis of asbestosis.  The Veteran's lifestyle and exposure to environmental factors were noted as possible contributors to his development of lung cancer.   

In March 2014, the VA examiner opined that it is less likely as not that the Veteran's current lung disorder, to include COPD and bronchial pneumonia (or residuals), had an onset in active service, to include as a result of exposure to asbestos aboard Navy ships.  It was also concluded that the objective evidence failed to show a current of asbestosis.  Many years of heavy cigarette smoking was cited as the cause of the Veteran's COPD.

Again in September 2016, the Veteran underwent a VA examination to assess the nature and etiology of any diagnosed respiratory disorders, other than COPD.  The examiner noted a full review of the Veteran's medical history since the prior examination.  Per a July 2014 emergency treatment note, the Veteran was hospitalized and treated for an acute pulmonary embolism and blood clots in both lungs.  VA medical records from January 2016 reveal that a lung biopsy was performed and the Veteran was diagnosed with non-small cell cancer in his right lung.  In March 2016, radiation therapy was completed and follow-up chest CT scans (dated June 2006) revealed that the size of the Veteran's lung cancer had decreased.  No diagnosis of asbestosis was shown.  

Upon review of the medical evidence and the Veteran's lay statements regarding his respiratory conditions, including bronchitis, pneumonia, and a pulmonary embolism, the examiner opined that there was no basis for a diagnosis of asbestosis.  The examiner further found that a causal relationship between the Veteran's lung conditions and his active service could not be established.  In support of the stated conclusion, the examiner noted that numerous clinical studies were performed including chest CT scans (since 2008), chest x-rays (since 2007), PET scans (in 2016), and no evidence of asbestosis was found.  A pulmonary function test (dated November 2010) revealed obstructive, not restrictive lung disease.  In January 2016, a lung bronchoscopy indicated normal results. 

Pursuant to an March 2017 Board remand decision, the Veteran was afforded a new VA examination to obtain an etiological opinion as to whether it is at least as likely as not that the Veteran's pneumonia, bronchitis, and pulmonary embolism incurred in, was caused or aggravated by the Veteran's active service, to include exposure to asbestos.  

Following a review of the claims file, the examiner noted that the neither the Veteran's STR's nor post-service treatment records indicated a diagnosis of asbestosis.  Although a pulmonary medicine evaluation notes a diagnosis of adenocarcinoma of the right upper lung in 2016, subsequent biopsies of the Veteran's lung and lymph nodes confirm a diagnosis of lung cancer only.

In contrast, the examiner noted that the Veteran had an extensive history of heavy smoking.  Excessive smoking over extended periods has been linked to health conditions including bronchitis, pneumonia, and pulmonary embolisms.  In fact, a January 2017 pulmonary clinic note stated that the Veteran is a current smoker, and has a prior history of smoking as much as 2-3 packs per day for many years.  The examiner also noted that asbestosis specifically refers to the pneumoconiosis caused by inhalation of asbestos fibers and is characterized by slowly progressive, diffuse pulmonary fibrosis.  The characteristic findings on chest x-ray and chest CT scans include small bilateral parenchymal opacities with a multinodular or reticular pattern, often with associated pleural abnormalities.  The characteristic high resolution computed tomography (HRCT) findings of asbestosis include subpleural linear densities of varying length parallel to the pleura, basilar and dorsal lung parenchymal fibrosis, with peribronchiolar, intralobular, and interlobular septal fibrosis, coarse parenchymal bands, often contiguous with the pleura, coarse honeycombing in advanced disease, and pleural plaques which help differentiate asbestos-induced parenchymal disease from other interstitial lung diseases.  In this case, the above referenced findings have not been shown on any of the Veteran's scans.

Accordingly, the Board finds that the Veteran does not carry a diagnosis of asbestosis.  Also, the Veteran's variously diagnosed respiratory disorders, to include lung cancer, bronchial pneumonia, pulmonary embolism, and COPD, have not been attributed to service.  More specifically, the medical evidence of record shows that the Veteran's initial diagnosis of a respiratory condition, COPD, occurred in 2007, and has been related to his long history of smoking, as have his concurrently diagnosed respiratory disorders.   While lung cancer is considered a chronic disability, subject to presumptive service connection, there is no evidence that he was diagnosed within the one year presumptive period after his separation from service.  

While the Board acknowledges the Veteran's competence to report on matters within his personal knowledge, the Veteran is not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.
In summary, service connection for a respiratory disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Service connection for a respiratory disorder, to include asbestosis, lung cancer, bronchial pneumonia, pulmonary embolism, and chronic obstructive pulmonary disease, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


